

REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November __,
2016, by and among Q BIOMED INC., a Nevada corporation (the “Company”), and YA
II CD, Ltd., a Cayman Islands exempt limited partnership (the “Investor”).
WHEREAS:
A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Investor up to
$4,000,000 of secured convertible debentures (the “Convertible Debentures”),
which shall be convertible into shares of the Company’s common stock, par value
$0.001 (the “Common Stock”) (as converted, the “Conversion Shares”). Capitalized
terms not defined herein shall have the meaning ascribed to them in the
Securities Purchase Agreement.
B.            To induce the Investors to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws and other rights as
provided for herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:
1.            DEFINITIONS.
As used in this Agreement, the following terms shall have the following
meanings:
(a)            “Effectiveness Deadline” means, with respect to a Registration
Statement filed hereunder, the 90th calendar day following the date hereof,
provided, however, in the event the Company is notified by the U.S. Securities
and Exchange Commission (“SEC”) that one of the Registration Statements, as
defined below, will not be reviewed or is no longer subject to further review
and comments, the Effectiveness Date as to such Registration Statement shall be
the fifth calendar day following the date on which the Company is so notified if
such date precedes the date required above.
(b)            “Filing Deadline” means, with respect to a Registration Statement
required hereunder, the 30th calendar day following the date hereof.
(c)            “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.
(d)            “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including posteffective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
(e)            “Registrable Securities” means all of (i) the Conversion Shares
issuable upon conversion of the Convertible Debentures, (ii) any additional
shares issuable in connection with any anti-dilution provisions of the
Convertible Debentures (without giving effect to any limitations on exercise set
forth in the Convertible Debentures) and (iii) any shares of Common Stock issued
or issuable with respect to the Conversion Shares as a result of any stock
split, dividend or other distribution, recapitalization or similar event or
otherwise (in each case without giving effect to any limitations on exercise set
forth in the Convertible Debentures).
(f)            “Registration Statement” means the registration statements
required to be filed hereunder (including any additional registration statements
contemplated by Section 2(e)), including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
(g)            “Required Registration Amount” means (i) with respect to the
initial Registration Statement at least 2,000,000 shares of Common Stock issued
or to be issued upon conversion of the Convertible Debentures, and (ii) with
respect to subsequent Registration Statements at least such number of shares of
Common Stock as shall equal up to 200% of the maximum number of shares of Common
Stock issuable upon conversion of all Convertible Debentures then outstanding
(assuming for purposes hereof that (x) such Convertible Debentures are
convertible at the Conversion Price (as defined therein) in effect as of the
date of determination, and (y) any such conversion shall not take into account
any limitations on the conversion of the Convertible Debentures set forth in the
Statement of Designations), in each case subject to any cutback set forth in
Section d(d).
(h)             “Rule 415” means Rule 415 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
2.            REGISTRATION.
(a)            The Company’s registration obligations set forth in this Section
2 including its obligations to file Registration Statements, obtain
effectiveness of Registration Statements, and maintain the continuous
effectiveness of Registration Statement that have been declared effective shall
begin on the date hereof and continue until all the Registrable Securities have
been sold or may permanently be sold without any restrictions pursuant to Rule
144, as determined by the counsel to the Company pursuant to a written opinion
letter to such effect, addressed and acceptable to the Company’s transfer agent
and the affected Holders (the “Registration Period”).
(b)            Subject to the terms and conditions of this Agreement, the
Company shall, on or prior to the Filing Deadline, prepare and file with the SEC
a Registration Statement on Form S-3 (or, if the Company is not then eligible,
on Form S-1) covering the resale by the Investor of Registrable Securities. Each
Registration Statement prepared pursuant hereto shall register for resale at
least the number of shares of Common Stock equal to the Required Registration
Amount as of date the Registration Statement is initially filed with the SEC.
Each Registration Statement shall contain the “Selling Stockholders” and “Plan
of Distribution” sections in substantially the form attached hereto as Exhibit A
and contain all the required disclosures set forth on Exhibit B.  The Company
shall use its best efforts to have each Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Effectiveness Deadline. By 9:30 am on the date following the date of
effectiveness, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final Prospectus to be used in connection with sales
pursuant to such Registration Statement. Prior to the filing of the Registration
Statement with the SEC, the Company shall furnish a draft of the Registration
Statement to the Investor for their review and comment. The Investor shall
furnish comments on the Registration Statement to the Company within twenty-four
(24) hours of the receipt thereof from the Company.
(c)            During the Registration Period, the Company shall (i) promptly
prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a Registration Statement and the Prospectus used
in connection with a Registration Statement, which Prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep such Registration Statement effective at all times during the
Registration Period, (ii) prepare and file with the SEC additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities; (iii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and as so supplemented or amended to be filed pursuant to Rule 424;
(iv) respond as promptly as reasonably possible to any comments received from
the SEC with respect to a Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Investors true and complete copies
of all correspondence from and to the SEC relating to a Registration Statement
(provided that the Company may excise any information contained therein which
would constitute material non-public information as to any Investor which has
not executed a confidentiality agreement with the Company); and (v) comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 2(e)) by
reason of the Company’s filing a report on Form 10-K, Form 10-Q, or Form 8-K or
any analogous report under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company shall incorporate such report by reference into the
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement the
Registration Statement.
(d)            Reduction of Registrable Securities Included in a Registration
Statement. Notwithstanding anything contained herein, in the event that the SEC
requires the Company to reduce the number of Registrable Securities to be
included in a Registration Statement in order to allow the Company to rely on
Rule 415 with respect to a Registration Statement, then the Company shall be
obligated to include in such Registration Statement (which may be a subsequent
Registration Statement if the Company needs to withdraw a Registration Statement
and refile a new Registration Statement in order to rely on Rule 415) only such
limited portion of the Registrable Securities as the SEC shall permit. Any
Registrable Securities that are excluded in accordance with the foregoing terms
are hereinafter referred to as “Cut Back Securities.” To the extent Cut Back
Securities exist, as soon as may be permitted by the SEC, the Company shall be
required to file a Registration Statement covering the resale of the Cut Back
Securities (subject also to the terms of this Section) and shall use best
efforts to cause such Registration Statement to be declared effective as
promptly as practicable thereafter.
(e)            Failure to File or Obtain Effectiveness of the Registration
Statement or Remain Current.  If: (i) a Registration Statement is not filed on
or prior to its Filing Date, or (ii) the Company fails to file with the SEC a
request for acceleration in accordance with Rule 461 promulgated under the
Securities Act, within five (5) Trading Days of the date that the Company is
notified (orally or in writing, whichever is earlier) by the SEC that a
Registration Statement will not be “reviewed,” or not subject to further review,
or (iii) after the effectiveness, a Registration Statement ceases for any reason
to remain continuously effective as to all Registrable Securities, except for
Cut Back Securities, for which it is required to be effective, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities for more than 30 consecutive calendar days or more than
an aggregate of 40 calendar days during any 12-month period (which need not be
consecutive calendar days), or (iv) if after the six month anniversary of the
date hereof, the Company does not have available adequate current public
information as set forth in Rule 144(c) (any such failure or breach being
referred to as an “Event”), then in addition to any other rights the holders of
the Convertible Debentures may have hereunder or under applicable law, on each
such Event date and on each monthly anniversary of each such Event date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each holder of Convertible Debentures
an amount in cash, as partial liquidated damages (“Liquidated Damages”) and not
as a penalty, equal to 2.0% of the aggregate face amount of the Convertible
Debentures outstanding then held by such holder.  The parties agree that the
maximum aggregate Liquidated Damages payable to a holder of Convertible
Debentures under this Agreement shall be twenty four percent (24%) of the
aggregate face amount of all Convertible Debentures issued and outstanding. The
partial Liquidated Damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event.
(f)            Liquidated Damages.  The Company and the Investor hereto
acknowledge and agree that the sums payable under subsection 2(e) above shall
constitute liquidated damages and not penalties and are in addition to all other
rights of the Investor, including the right to call a default.  The parties
further acknowledge that (i) the amount of loss or damages likely to be incurred
is incapable or is difficult to precisely estimate, (ii) the amounts specified
in such subsections bear a reasonable relationship to, and are not plainly or
grossly disproportionate to, the probable loss likely to be incurred in
connection with any failure by the Company to obtain or maintain the
effectiveness of a Registration Statement, (iii) one of the reasons for the
Company and the Investor reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Investor are sophisticated business parties and have
been represented by sophisticated and able legal counsel and negotiated this
Agreement at arm’s length.
3.            RELATED OBLIGATIONS.
(a)            The Company shall, not less than three (3) Trading Days prior to
the filing of each Registration Statement and not less than one (1) Trading Day
prior to the filing of any related amendments and supplements to all
Registration Statements (except for annual reports on Form 10-K), furnish to
each Investor copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the reasonable and prompt review of such Investors, The Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Investors shall reasonably object in good
faith; provided that, the Company is notified of such objection in writing no
later than two (2) Trading Days after the Investors have been so furnished
copies of a Registration Statement.
(b)            The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i) at
least one (1) copy of such Registration Statement as declared effective by the
SEC and any amendment(s) thereto, including financial statements and schedules,
all documents incorporated therein by reference, all exhibits and each
preliminary prospectus, (ii) ten (10) copies of the final prospectus included in
such Registration Statement and all amendments and supplements thereto (or such
other number of copies as such Investor may reasonably request) and (iii) such
other documents, which are not publicly available through EDGAR, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.
(c)            The Company shall use its best efforts to (i) register and
qualify the Registrable Securities covered by a Registration Statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Investor reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change to its articles of incorporation or by-laws, (x)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(c), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify each
Investor who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.
(d)            As promptly as practicable after becoming aware of such event or
development, the Company shall notify each Investor in writing of the happening
of any event as a result of which the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver ten (10) copies of such supplement or amendment to each Investor. The
Company shall also promptly notify each Investor in writing (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to each
Investor by facsimile on the same day of such effectiveness), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.
(e)            The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction within the United States of America and, if such an
order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify each Investor who holds
Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.
(f)            If, after the execution of this Agreement, an Investor believes,
after consultation with its legal counsel, that it could reasonably be deemed to
be an underwriter of Registrable Securities, at the request of any Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.  Upon the request of the documents
discussed above pursuant to this Section 3(f), the Investor shall provide
documents to the Company typically provided by an underwriter of its securities
in form, scope and substance as is customarily given in an underwritten public
offering, including an opinion of counsel representing the Investor for purposes
of such Registration Statement, addressed to the Company.
(g)            If, after the execution of this Agreement, an Investor believes,
after consultation with its legal counsel, that it could reasonably be deemed to
be an underwriter of Registrable Securities, at the request of any Investor, the
Company shall make available for inspection by (i) any Investor and (ii) one (1)
firm of accountants or other agents retained by the Investors (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably deemed necessary by each Inspector, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request; provided, however, that each Inspector shall agree, and
each Investor hereby agrees, to hold in strict confidence and shall not make any
disclosure (except to an Investor) or use  any Record or other information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector and the Investor has knowledge.  Each Investor agrees that
it shall, upon learning that disclosure of such Records is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential.
(h)            The Company shall hold in confidence and not make any disclosure
of information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
(i)            The Company shall either cause all the Registrable Securities
covered by a Registration Statement (i) to be listed on each securities exchange
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or (ii) to be included for quotation on the
Nasdaq Capital Markets for such Registrable Securities. The Company shall pay
all fees and expenses in connection with satisfying its obligation under this
Section 3(i).
(j)            The Company shall cooperate with each Investor who holds
Registrable Securities being offered and, to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and registered in such names as the Investors may request.
(k)            The Company shall use its best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
(l)            The Company shall otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.
(m)            Within two (2) business days after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit C.
(n)            The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by each Investor of Registrable Securities
pursuant to a Registration Statement.
4.            OBLIGATIONS OF THE INVESTORS.
(a)            The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(d) such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement covering such Registrable Securities
until the Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(d) or receipt of notice that no supplement
or amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended certificates for shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(d) and for which the
Investor has not yet settled.
(b)            The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
5.            EXPENSES OF REGISTRATION.
All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees, except legal fees of Investor’s counsel associated with the review of the
Registration Statement and any comment letters issued by the SEC relating to
such Registration Statement, shall be paid by the Company.
6.            INDEMNIFICATION.
With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:
(a)            To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading; or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation there under
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”).  The Company shall reimburse the Investors
and each such controlling person promptly as such expenses are incurred and are
due and payable, for any legal fees or disbursements or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (x) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c); and (z) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person.
(b)            In connection with a Registration Statement, the Investor agrees
to severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers, employees, representatives, or agents
and each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each an “Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or is based upon any Violation, in each case to
the extent, and only to the extent, that such Violation occurs in reliance upon
and in conformity with written information furnished to the Company by such
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 6(d), such Investor will reimburse any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected and such new
prospectus was delivered to each Investor prior to such Investor’s use of the
prospectus to which the Claim relates.
(c)            Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing  interests between such Indemnified Person or Indemnified Party and
any other party represented by such counsel in such proceeding.  The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
(d)            The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
(e)            The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
7.            CONTRIBUTION.
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.
8.            REPORTS UNDER THE EXCHANGE ACT.
With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), and as a material inducement to
the Investor’s purchase of the Convertible Debentures, the Company represents,
warrants, and covenants to the following:
(a)            The Company is subject to the reporting requirements of section
13 or 15(d) of the Exchange Act and has filed all required reports under section
13 or 15(d) of the Exchange Act during the 12 months prior to the date hereof
(or for such shorter period that the issuer was required to file such reports),
other than Form 8-K reports
(b)            During the Registration Period, the Company shall file with the
SEC in a timely manner all required reports under section 13 or 15(d) of the
Exchange Act (it being understood that nothing herein shall limit the Company’s
obligations under the Securities Purchase Agreement) and such reports shall
conform to the requirement of the Exchange Act and the SEC for filing
thereunder.
(c)            The Company shall furnish to the Investor so long as such
Investor owns Registrable Securities, promptly upon request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.
9.            AMENDMENT OF REGISTRATION RIGHTS.
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least two-thirds (2/3) of the Registrable Securities.  Any
amendment or waiver effected in accordance with this Section 9 shall be binding
upon each Investor and the Company.  No such amendment shall be effective to the
extent that it applies to fewer than all of the holders of the Registrable
Securities.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration also is offered to all of the parties to this
Agreement.
10.            MISCELLANEOUS.
(a)            A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities or owns the right to receive the Registrable Securities.  If the
Company receives conflicting instructions, notices or elections from two (2) or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.
(b)            No Piggyback on Registrations.  The Company shall not file any
other registration statements on Form S-3 until the initial Registration
Statement required hereunder is declared effective by the SEC, provided that
this Section 10(b) shall not prohibit the Company from filing amendments to
registration statements already filed.
(c)            Piggy-Back Registrations.  If at any time there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Investor a written notice of such determination and,
if within fifteen (15) days after the date of such notice, any such Investor
shall so request in writing, the Company shall include in such registration
statement all or any part of such Registrable Securities such Investor requests
to be registered; provided, however, that, the Company shall not be required to
register any Registrable Securities pursuant to this Section 10(c) that are
eligible for resale pursuant to Rule 144 promulgated under the Securities Act or
that are the subject of a then effective Registration Statement.
(d)            Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
If to the Company, to:
Q BioMed Inc.
     
c/o Ortoli Rosenstadt LLP
501 Madison Avenue, 14th Floor
New York, NY 10022
Telephone:  (212) 588-0022
Facsimile:  (212) 826-9307
Attention:  William Rosenstadt
E-Mail:  wsr@or.legal
     
Denis Corin
With Copy to:
10 Market Street
Suite 427
Grand Cayman
KY1-9006
Cayman Islands
Email: dcorin@qbiomed.com
   
If to the Investor(s):
YA II CD, Ltd.
 
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Attention:                          Mark Angelo
 
Portfolio Manager
 
Telephone:                                        (201) 985-8300
 
Email:                          mangelo@yorkvilleadvisors.com
   
With a Copy (which shall not
Constitute notice or delivery of process) to:
   
David Gonzalez, Esq.
1012 Springfield Avenue
 
Mountainside, NJ 07092
 
Telephone:                                        (201) 985-8300
 
Email:                                        legal@yorkvilleadvisors.com
               

or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
(e)            Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
(f)            The laws of the State of New York shall govern all issues
concerning the relative rights of the Company and the Investors as its
stockholders.  All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.  Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the Supreme Court of the State of
New York, sitting in New York County, New York and federal courts for the
Southern District of New York sitting New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  If any provision of this Agreement
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
(g)            This Agreement shall inure to the benefit of and be binding upon
the permitted successors and assigns of each of the parties hereto.
(h)            The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(i)            This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
(j)            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k)            The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
(l)            This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Investor and the Company have caused their signature
page to this Registration Rights Agreement to be duly executed as of the date
first above written.



 
COMPANY:
 
Q Biomed Inc.
     
By:         /s/Denis Corin                                                      
 
Name:        Denis Corin
 
Title:            Chief Executive Officer
                 
INVESTOR:
 
YA II CD, Ltd.
     
By:            Yorkville Advisors Global, LP
 
Its:            Investment Manager
 
 
By:            Yorkville Advisors Global, LLC
Its:            General Partner
 
 
By:         /s/ Matthew
Beckman                                                                                                  
 
Name:        Matthew Beckman
 
Title:      Manager
   








--------------------------------------------------------------------------------

EXHIBIT A
SELLING STOCKHOLDERS
AND PLAN OF DISTRIBUTION



















































--------------------------------------------------------------------------------

EXHIBIT B
OTHER DISCLOSURES


[See attachment provided]

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


Attention:



Re:
Q BIOMED INC.



Ladies and Gentlemen:


We are counsel to Q BIOMED INC., a Nevada Islands corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) entered into by and
among the Company and the Investors named therein (collectively, the
“Investors”) pursuant to which the Company issued to the Investors up to
$4,000,000 of secured convertible debentures (the “Convertible Debentures”),
which are convertible into its Common Stock, par value $0.001 per share (the
“Common Stock”). Pursuant to the Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Investors (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“Securities Act”).  In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ____, the Company filed a
Registration Statement on Form ________ (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Investors
as a selling stockholder there under.
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.
Very truly yours,


[Law Firm]


By:                                                                                    


cc:            [LIST NAMES OF INVESTORS]



